Exhibit 99.1 JAGUAR MINING INC. Consolidated Financial Statements December 31, 2009 and 2008 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Jaguar Mining Inc. and all the information contained in this annual report are the responsibility of management and have been approved by the Board of Directors.These financial statements and all other information have been prepared by management in accordance with accounting principles generally accepted in Canada.Some amounts included in the financial statements are based on management’s best estimates and have been derived with careful judgment.In fulfilling its responsibilities, management has developed and maintains a system of internal controls.These controls ensure that transactions are authorized, assets are safeguarded from loss or unauthorized use, and financial records are reliable for the purpose of preparing financial statements.The Board of Directors carries out its responsibilities for the financial statements through the Audit Committee.The Audit Committee periodically reviews and discusses financial reporting matters with the Company’s auditors, KPMG LLP, as well as with management.These financial statements have been audited by KPMG LLP, Chartered Accountants, on behalf of the shareholders. Daniel R. Titcomb James M. Roller President and CEO Chief Financial Officer March 22, 2010 AUDITORS' REPORT TO THE SHAREHOLDERS OF JAGUAR MINING INC. We have audited the consolidated balance sheets of Jaguar Mining Inc. as at December31, 2009 and 2008 and the consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three year period ended December 31, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2009 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 22, 2010 1 KPMG LLP Chartered Accountants Suite 4600 Bay Adelaide Centre 333 Bay Street Toronto ON M5H 2S5 Telephone (416) 777-8500 Fax (416) 777-8818 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Jaguar Mining Inc. We have audited Jaguar Mining Inc. (the "Company")’s internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting and Attestation Report of Registrant’s Public Accounting Firm within its Form 40-F. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.
